FILED

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF INDIANA SEP 29 2019
INDIANAPOLIS DIVISION U.S. CLERK’S OFFICE
INDIANAPOLIS, INDIANA
UNITED STATES OF AMERICA and )
THE STATE OF INDIANA, ex. rel. )
BRADLEY A. STEPHENS, )
Plaintiffs, ) CAUSE NO.: 1:18-cv-3804-JPH-MPB
)
Vv. ) FILED UNDER SEAL
) PURSUANT TO 31 U.S.C. §3730(b)(2)
HOPEBRIDGE, LLC. )
Defendant ) DO NOT PLACE IN PRESS BOX
) DO NOT ENTER ON PACER
NOTICE OF DISMISSAL

Relator Bradley A. Stephens, by and through undersigned counsel and pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i), hereby dismisses HopeBridge LLC. without prejudice. Pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States and State of Indiana have previously

notified the Court of their respective decision not to intervene and have consented to the dismissal sought

herein.

Date: September 25, 2019

Respectfully Submitted,

Ke

Travis W. Cohron, No. 29562-30

CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
320 N. Meridian Street, Suite 1100

Indianapolis, IN 46204

Telephone: (317) 637-1321

Fax: (317) 687-2344

tcohron@clarkquinnlaw.com

Counsel for the Relators
CERTIFICATE OF SERVICE
I certify that on this 25" day of September, 2019, I electronically filed the foregoing

using the CM/ECF system which sent notification of such filing to all counsel of record.

/s/ Travis W. Cohron
Travis W. Cohron

 
